Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTOIN
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-17, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of diseases/conditions as recited in claims 3 and 17 does not reasonably provide enablement for other therapeutic treatment encompassed herein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ 2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factor to consider when assessing if a disclosure would have required undue experimentation. The court recited eight factors:
1) the quantity of experimentation necessary,

3) the presence of absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and 
8) the breadth of the claims.

The nature of the invention: The instant invention pertains to methods of employment of the isoparaffin herein broadly for therapeutic treatment, without any limitation to the diseases/disorders being treated
The relative skill of those in the art: The relative skill of those in the art is that the artisan would understand the patent literature and non-patent literate available to the public.
The breadth of the claims: The instant claims are deemed very broad since these claims reads on therapeutic treatment of any diseases/disorders.
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses any diseases, and there is no known therapeutic treatment universally for every known diseases/disorders  

Therefore, the skilled artisan would view that the treatment of all diseases/disorders encompassed herein by administering the same particular composition herein, is highly unpredictable.
Moreover, one of skill in the art would recognize that it is highly unpredictable in regard to therapeutic effects, side effects and toxicity generated by administering the same particular compound herein for treating all diseases listed in the specification.
The presence or absence of working examples: In the instant case, in vitro examples showing that the isoparaffin herein is active antioxidation and anti-apoptotic effect. There is  no in vivo working examples are presented in the specification as filed showing that the composition herein would be effective for treatment of a disease.
Further, note that the specification provides no working examples as factual evidence, i.e., no testing results or data demonstrating that the instant compound to be useful in treating any diseases encompassed by the claims. Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad methods herein.
Genentech, 108 F.3d at 1366, states that ''a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in .
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koeniger et al. (US 5,882,663, IDS).
Claims construction: Claims are construed as read on the employment of pure isotetradecane, isohexadecane, isooctodecane, or mixture thereof without other hydrocarbons.. Note, as to the limitation of “biological origin” of the isoparaffin, note, such limitation is construed as for a product by process. Note, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, the claims read on the employment of pure isoparaffin. i.e., isotetradecane, isohexadecane, isooctodecane, or mixture thereof without other hydrocarbons.  
Koeniger et al. teach a method of providing pain relief including topical applying to skin tissue an effective amount of higher homologs of isoparaffins, ranging from C12 to C18. See, particularly, the abstract. Koeniger et al. discloses that “Specific isoparaffin mixtures are readily . 
Claim Rejections 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koeniger et al. (US 5,882,663, IDS) in view of applicants’ admission regarding the availability of isoparaffins from biological origin (page 9, line 31 to page 10, line 15, and Bignozzi (US 2010/0086605 A1).
Koeniger et al. teach a method of providing pain relief including topical applying to skin tissue an effective amount of higher homologs of isoparaffins, ranging from C12 to C18. See, particularly, the abstract. Koeniger et al. discloses that “Specific isoparaffin mixtures are readily obtained by fractional distillation from a broader range of purified technical product. Depending on the temperatures at which the fractions are collected and the efficiency of the separations, either broader or narrower mixtures of homolog mixtures may be prepared. Optimization of the fractional distillation process to obtain a specific homolog or a specific homolog mixture is considered to be within the skill of the ordinary artisan.” See, col. 1, line 65 to col. 2, line 6. Koeniger et al. further discloses the specific compounds of isoparaffin, such as isohexadecane (C16), have been well known in the art, including their physical properties. See, col. 2, lines 7-15. Koeniger et al. further reveals that various isoparaffin has been used in cosmetic composition. See, particularly, col. 1, lines 59-64. Koeniger et al. teach that the topical composition of isoparaffin may be in the form of any known topical preparation which may include vehicles and adjuvants commonly known in the art. The amounts of isparaffin is in the 
Koenig et al. do not teach that the isoparaffins employed is biological origin, e.g.., produced from vegetable oil, the particular topical forms: emulsion, other active ingredients, such as quaternary ammonium, or the treatment of particular skin condition, such as wounds or herpes shingle.
However, Bignozzi et al. teach a topical cream (an O/W emulsion) for treating ulcer comprising 2% of an isparaffin, isohexadecane (C16 isoparaffin), benzalkonium chloride and other topical excipients, such as isopropyl palmitate (oily ester), petrolatum (alkane). See, particularly, page 16, paragraph [0423]-[0424]. Applicants have admitted that various hydrodeoxygenation (HDO)/isomerization (ISO) method of producing isoparaffins from oil of biological origin have been known in the art See, pages 9-10 of the specification.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use a topical composition in a known form, such as emulsion, or creams comprising pure isoparaffin(s), whether it is from biological origin or not, and other known active ingredients, such as benzalkonium chloride for treatment of a conditions associated with pain, such as skin wound (such as an ulcer), or herpes skin conditions, shingles by topically applying the composition.   
A person of ordinary skill in the art would have been motivated to use a topical composition in a known form, such as emulsion, or creams comprising pure isoparaffin(s), whether it is from biological origin or not, and other known active ingredients, such as benzalkonium chloride for treatment of a conditions associated with pain, such as skin wound (such as an ulcer), or herpes skin conditions, shingles by topically applying the composition product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As to claim 2, note, the intended function would not materially affect the claimed  method steps. For claims 6 and 8, note, Koeniger et al. do not teach the employment of normal paraffin or other hydrocarbons as recited therein. Thus, the employment of isoparaffins without the recited hydrocarbon would have been obvious. Claim 9 recited physical  properties of isoparaffins, such properties would have been an inherent for higher isoparaffins, such as isohexadecane, isotetradecane. Claim 10 is rejected as the process of making the isoparaffin would not affect the structure of the isoparaffin for reason discussed above. As to claim 12, note, the further employment of such known excipients in topical composition would have been obvious. See, Bignozzi et al. wherein such excipients has been used in the topical composition. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koeniger et al. (US 5,882,663, IDS) in view of applicants’ admission regarding the availability of isoparaffins .
The teaching of Koeniger et al. applicants’ admission and Bignozzi et al. have been discussed above . Koeniger et al. applicants’ admission and Bignozzi et al. as a whole do not teach expressly the systemic administration and the employment of food as the carrier of isoparaffin (medicinal food comprising the isoparaffin).
However, Narloch et al. discloses that food grade isoparaffins have been known as suitable food additive. Narloch also reveals that N-alkane, normal paraffins are more likely be absorbed and accumulated in certain organ, and it is desirable in the art to have isoparaffin without normal paraffin for food use, suggesting that isoparaffin is suitable for systemic administration. See, particularly, col. 1, lines 54 to col. 2, line 9.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to administer isoparaffin composition without normal paraffin and other hydrocarbon systemically or orally, wherein the composition is in the form of medicinal food.
A person of ordinary skill in the art would have been motivated to administer isoparaffin composition without normal paraffin and other hydrocarbon systemically or orally, wherein the composition is in the form of medicinal food because isoparaffins have been known as suitable for oral consumption, particularly, as part of food and normal paraffin and other hydrocarbon may raise concerns of toxicity. As to the particular amount in the food, note, the optimization of a result effective parameter, e.g., effective amounts of therapeutic agent, is considered within the skill of the artisan. See, In re Boesch and Slaney
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627